Citation Nr: 1629954	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-04 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a bilateral upper extremity disability, claimed as a neurologic disorder.  

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1983 to April 1991.  His awards and decorations included the Parachutist Badge, and he had an assignment to an airborne unit.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from Department of Veterans Affairs (VA) Regional Office (RO) decisions in June 2011 and October 2014. 

In July 2015, during the course of the appeal, the Veteran had a hearing at the RO before the undersigned Veterans Law Judge.  


REMAND

In February 2011, following a VA examination, the VA examiner concluded that the Veteran did not have sleep apnea.

In March 2013, during sleep testing at a VA Medical Center, it was noted that the Veteran had a diagnosis of sleep apnea.  

In August 2015, sleep testing through the Space Coast Sleep Disorders Center suggested the presence of severe sleep apnea.  

During a July 2015 hearing before the undersigned Veterans Law Judge, the Veteran contended that his sleep apnea was proximately due to or had been aggravated by narcotic medication which he took for a service-connected low back disability.  Therefore, he maintained that service connection was warranted for sleep apnea on a secondary basis.  To date, the Veteran has not had a VA examination to address that theory of entitlement.  

During the hearing, the Veteran also contended that his cervical spine disability was proximately due to or aggravated by the service-connected low back disability.  He stated that the cervical spine disability was productive of neurologic impairment in each upper extremity.  Therefore, he maintained that service connection was warranted for a cervical spine disability and a neurologic disability of each upper extremity on a secondary basis.  

In October 2013, an MRI of the cervical spine confirmed the presence of degenerative disc disease.  

In July 2014, the Veteran was examined by the VA to determine the nature and etiology of the cervical spine disorder.  The VA examiner did not address the question of whether the Veteran's service-connected low back disability had aggravated the cervical spine disability.  

In light of the foregoing discussion, the Board finds that additional development of the record is warranted prior to further appellate consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran for the names, addresses, and date of treatment of any health care providers or facilities (VA or non-VA) who have treated him since September 2014 for a cervical spine disability, a disorder of either upper extremity, or sleep apnea.  Request the records from each health care provider or facility identified by the Veteran.  A failure to respond or a negative response to any request must be noted in writing and associated with the claims folder.  If any identified records are unavailable, notify the Veteran and representative.  38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2015).

2.  Then, schedule the Veteran for orthopedic and neurologic examinations to determine the nature and etiology of any cervical spine disability and disability of the upper extremities found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The examiner must review the claims file and should note that review in the report.  The examiner should provide the following opinions:

(a)  Diagnose any cervical spine disability found and identify and explain the elements supporting that diagnosis.  

(b)  Is it at least as likely as not (50 percent probability or greater) that a cervical spine disability was incurred in service, to include as due to parachute jumps during service resulting the Veteran earning the parachutist badge? 

(c)  Is it at least as likely as not (50 percent probability or greater) that a cervical spine disability was caused by a service-connected lumbar spine disability?  

(d)  Is it at least as likely as not (50 percent probability or greater) that a cervical spine disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected lumbar spine disability?  

(e)  Diagnose any disability of either or both upper extremities found and identify and explain the elements supporting that diagnosis.  

(f)  Is it at least as likely as not (50 percent probability or greater) that a disability or either or both upper extremities was incurred in service, to include as due to parachute jumps during service resulting the Veteran earning the parachutist badge? 

(g)  Is it at least as likely as not (50 percent probability or greater) that a disability or either or both upper extremities was caused by a service-connected lumbar spine disability?  

(h)  Is it at least as likely as not (50 percent probability or greater) that a disability or either or both upper extremities has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected lumbar spine disability?  

3.  Schedule the Veteran for an examination to determine the nature and etiology of any sleep disorder found.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The examiner must review the claims file and should note that review in the report.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that a sleep disorder was incurred in service.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any sleep disorder is proximately due or the result of a service-connected disability, to include medication taken for a service-connected low back disability.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any sleep disorder has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability, to include medication taken for a service-connected low back disability.  

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

